Case 2:21-cv-00480-JES-NPM Document 51 Filed 08/17/21 Page 1 of 5 PageID 725



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

MCGRIFF INSURANCE SERVICES,
INC., f/k/a BB&T Insurance
Services, Inc.,

           Plaintiff,

v.                                 Case No:   2:21-cv-480-JES-NPM

EUGENE LITTLESTONE, CALEB
LITTLESTONE, DAWN DISCH,
DOUGLAS FIELDS, MICHAEL
FIELDS, and ALLIANT
INSURANCE SERVICES, INC.,

           Defendants.



                            OPINION AND ORDER

     This matter comes before the Court on review of defendant’s

Motion to Dismiss (Doc. #24) filed on July 19, 2021.             Plaintiff

filed a Response in Opposition to Defendant Dawn Disch’s Motion to

Dismiss (Doc. #46) on August 9, 2021.          Defendant filed a Motion

for Leave to File a Reply (Doc. #50) on August 13, 2021.                The

motion will be denied as moot.

                                    I.

     Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”        Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not
Case 2:21-cv-00480-JES-NPM Document 51 Filed 08/17/21 Page 2 of 5 PageID 726



do.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).         To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”               Id. at 555.      See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                   This requires

“more     than     an     unadorned,       the-defendant-unlawfully-harmed-me

accusation.”         Ashcroft       v.    Iqbal,    556   U.S.   662,   678    (2009)

(citations omitted).

                                           II.

       Defendant Dawn Disch seeks dismissal of claims against her

based on “the parties’ employment agreement which contains a

mandatory forum selection clause requiring them to litigate their

claims in state court in Lee County, Florida.”                   (Doc. #24, p. 1.)

Disch   also      contests    the    validity       and   enforceability      of   the

employment       agreement.     (Id.,       n.1.)      McGriff   admits    that    the

Agreement contains a mandatory forum selection clause but argues

that the public interest factors weigh in favor of keeping the

claims.    (Doc. #46, p. 2.)

       The Amended Complaint (Doc. #10) was filed by plaintiff

McGriff Insurance Services, Inc., formerly known as BB&T Insurance

Services,    Inc.       (McGriff),       against    former   employee   Dawn    Disch

(Disch) and others for violation of their employment agreements

and the theft of trade secret information.                    (Id., ¶ 1.)      Disch

executed an Employment Agreement on July 6, 2008, containing



                                            2
Case 2:21-cv-00480-JES-NPM Document 51 Filed 08/17/21 Page 3 of 5 PageID 727



restrictive covenants that preclude her from engaging in certain

competitive activity for a period of two years following the end

of employment, soliciting, or selling products or attempting to

sell products to clients or prospective clients of McGriff.             (Id.,

¶¶ 23-24.)     Plaintiff alleges that shortly after her departure

from    McGriff,    Disch   began   working     with   Alliant,   a    direct

competitor.    (Id., ¶ 26.)

       Plaintiff alleges that Disch breached the confidentiality

provisions in paragraph 15 of the Employment Agreement.               (Id., ¶

61.)    Plaintiff also alleges that Disch misappropriated McGriff’s

trade secrets that were revealed to them by retaining them to

compete with McGriff and for the benefit of Alliant and the clients

of Alliant.       (Id., ¶¶ 70-72, 87.)      Plaintiff alleges that Disch

breached    the    non-solicitation       provisions   of   her   Employment

Agreement by diverting business relationships from McGriff to

Alliant,    and    that   the   restrictive    covenants    are   reasonably

necessary to protect legitimate business interests.           (Id., ¶¶ 122-

123.)

       The Employment Agreement referenced by and attached to the

Complaint in question was entered into between Disch and Oswald,

Trippe and Company, Inc. (Doc. #1-3).           In the Response to Motion

for Temporary Restraining Order/Preliminary Injunction (Doc. #27),

Disch states that the Employment Agreement was entered into with

her “former employer, Oswald, Trippe and Company, Inc., which



                                      3
Case 2:21-cv-00480-JES-NPM Document 51 Filed 08/17/21 Page 4 of 5 PageID 728



McGriff now seeks to enforce as to Disch.”         (Doc. #27, p. 5.)     In

plaintiff’s   Response    in   Opposition   to   Defendant   Dawn   Disch’s

Motion to Dismiss, plaintiff argues:

           While not a basis for Disch’s motion to
           dismiss as such, in Defendants’ response in
           opposition to Plaintiff’s motion for TRO,
           Defendants argue the fact that Disch entered
           into her Employment Agreement with Oswald,
           Trippe and Company, Inc. (“OTC”) and not
           McGriff, and that McGriff “has presented no
           evidence that this agreement was assigned to
           McGriff when it acquired OTC,” “likely renders
           Disch’s agreement unenforceable.” [Doc. 27 at
           n.4] Disch is incorrect as a matter of law on
           this point. BB&T Insurance Services, Inc.
           (which subsequently was renamed to McGriff)
           acquired OTC through a merger, and accordingly
           no assignment of Disch’s agreement was needed
           in the first place. []

(Doc. #46, p. 3 n.1.)      Unfortunately, there is no such statement

in the Amended Complaint that Oswald, Trippe and Company was

acquired through a merger, or that McGriff was the employer as a

result of the merger.      Therefore, any reliance on the Employment

Agreement by plaintiff or Disch is misplaced.           The Court cannot

consider whether the forum clause should be enforced against

plaintiff if the alleged facts fail to reflect that McGriff was a

party to the Agreement.        As there is a failure to state a claim

against Disch, the motion will be granted.

     Accordingly, it is now

     ORDERED:




                                     4
Case 2:21-cv-00480-JES-NPM Document 51 Filed 08/17/21 Page 5 of 5 PageID 729



     1. Defendant’s Motion to Dismiss (Doc. #24) is GRANTED to the

        extent that the Amended Complaint is dismissed without

        prejudice to filing a Second Amended Complaint              within

        FOURTEEN (14) DAYS of this Opinion and Order.

     2. Defendant’s Motion for Leave to File a Reply (Doc. #50) is

        DENIED as moot.

     DONE AND ORDERED at Fort Myers, Florida, this           17th   day of

August 2021.




Copies:
Parties of record




                                     5
